DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 thru 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2017/0179192 A1 in view of Rhee US 2015/0228865 A1 in view of Ting et al. US 9,219,211 B1.  Zhang discloses (see, for example, FIG. 5B, and 4) a display apparatus comprising a light emitting part comprising a plurality of light emitting diodes 440, and a thin film transistor panel part comprising a plurality of TFTs 422.  In FIG. 5B, Zhang discloses the light emitting part and TFT panel part are facing each other and electrically connected to each other.  In FIG. 4, Zhang further details the light emitting diodes comprising a first conductivity type semiconductor layer 440B, a second conductivity type semiconductor layer 440A, active layer 440C, first electrode (i.e. above the ground contact 450) 430, and second electrode (i.e. directly above the a-Si layer 422D) 430.  Encapsulation surrounds the light emitting diodes.  Zhang does not clearly disclose the arrangement wherein the connection electrodes and layer comprising electrode connection portions.  However, Rhee discloses (see, for example, FIG. 7) a display apparatus comprising connection electrodes 220, and a layer 800 comprising electrode connection portions 801.  It would have been obvious to one of ordinary skill in the art to have the connection electrode and layer comprising electrode connection portions in order to have a film that electrically connects the electrodes of the light emitting diode to external electrodes and also be non-conductive in areas around the light-emitting diode.
Zhang in view of Rhee does not clearly disclose an encapsulation material disposed to … fully surround side surfaces of the plurality of light emitting diodes.  However, However, Ting discloses (see, for example, FIG. 9) a display apparatus 100e comprising an encapsulation material 130 between a light emitting part 122, and a protective substrate 150.  The encapsulation material fully surrounds side surfaces of the light emitting part.  It would have been obvious to one of ordinary skill in the art to have an encapsulation material disposed to … fully surround side surfaces of the plurality of light emitting diodes in order to protect the light emitting part.  
	Regarding the limitation “a protective substrate disposed on the light emitting part”, see, for example, FIG. 5B wherein Zhang discloses a protective substrate 575.
	Regarding claim 2, see, for example, paragraph [0153] wherein Rhee discloses an anisotropic conductive film.
	Regarding claim 3, see, for example, FIG. 7 wherein Rhee discloses the anisotropic conductive film 800 fills a space between the connection electrodes 220.
	Regarding claims 4-5, and 19, see, for example, FIG. 4 wherein Zhang discloses first and second conductive portions 430.
	Regarding claims 6, and 20, this is an obvious matter of design choice and would have been obvious to one of ordinary skill in the art to match the width of the electrodes in order to stabilize the light emitting diode.  For example, in FIG. 7, Rhee discloses the electrode over region 801 being much wider than the electrode over region 400 and would have been obvious to one of ordinary skill in the art to have the first set having a larger width in order to stabilize the light-emitting diode.
	Regarding claims 7, and 18, see, for example, FIG. 4 wherein Zhang discloses the encapsulation around the first and second electrodes.

	Regarding claims 9-10, see, for example, FIG. 7 wherein Rhee discloses a light conversion part 600.
	Regarding claim 11, see, for example, paragraph [0027] wherein Rhee discloses phosphor, and paragraph [0086] wherein Rhee discloses a color filter.
	Regarding claim 12, see, for example, FIG. 7 wherein Rhee discloses the red, green and blue light diodes.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have each of the light emitting diodes having a width of 10 um or less in order to economize space, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, see, for example, FIG. 4 wherein Zhang discloses a connection substrate directly below the encapsulation surrounding the light emitting diodes.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use a flexible material in order to reliably form contact layers in a stable substrate, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use one of PDMS and a polyimide, and the conductive portions comprising a metal in order to form a comprehensive interlayer in a display apparatus, and since .

Allowable Subject Matter
3.	Claims 17, and 18 are allowed.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
March 2, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815